Title: To George Washington from Richard Bland, 7 June 1757
From: Bland, Richard
To: Washington, George



Dear Sir
Williamsburgh June 7th 1757

I had the pleasure of receiving your Letter by Mr Gist: and I assure you, I should look upon it as a singular Felicity, if I could contribute towards perfecting any Scheme, for the advantage of my Country: my Endeavours, so far as my Influence will reach, shall never be wanting. I had the mortification to find the Majority of our House, against the most vigorous measures, for effectually putting a Stop, to the French attempts upon our Frontiers; But tho’ numbers carried it against my Opinion, I am not yet convinced, that an attack upon Fort duquesne, or a lodgment near that Place, with a sufficient Force, so as to keep them in perpitual alarm, is impracticable. This is my favorite Scheme, and I should be very glad to hear of its having your approbation.
We have had a dispute with the Council, who flung out our first Bill of Supply, by an equal Division of 5 on each Side; upon the Question being put for a third reading. This strange Conduct, under our present situation gave our House great Resentment; they Voted a Severe Resolve against the Council and immediately ordered the Same Bill, under a different Title, to be brought in, which was passed in two days, and sent—again to the Council, who gave thier Concurrence to it upon more mature Consideration so that you are to have this year 1272 Men including non Commission Officers to compose your Regiment. and I do not at all doubt but that you will do every thing in your Power, for the advantage of your Country, that can be done by so small a Force; & I most heartily wish you success in all your undertakings.

Another Bill has passed our House for Laying out 5000£ in a proper Cargo of Goods to carry on a Trade with the Indians for the Public Benefit under the Direction of Colo. Peter & Wm Randolph. Mr Cary Mr Walker & my Self. this Bill is now before the Council if it passes into a Law, we shall I believe, engage with Mr Gist, as Factor, to carry it on: your Recommendation of him will have all proper weight with me and I am persuaded with the other Trustees or Directors as I have some thoughts of writing an Account of our Transactions, which I design to communicate to Public View in order to wipe off all Reflection from my Country and the Several Person concerned in the conduct of our Military Enterprizes so far as they can be justified; I shall take it ⟨a⟩s a peculiar Mark of Friendship, if, at your leisure Hours, if you have any, you would send me short Heads of such things, relative to the French Invasion, with the dates, when they happened, as you Judge most Interesting and proper for such a Work. I will speak the truth with boldness and I hope with approbation from eve⟨ry⟩ honest and good Man, amongst whom, I assure you wi⟨th⟩out Flattery, I place you in the first Rank. I ⟨am⟩ Dear Sir Your most humble Servant

Richard Bland


If I have the pleasure of hearing from you please direct to me at Jordans in Prince George County.

